Citation Nr: 0520681	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period from December 23, 2002 to June 29, 2003.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD on or after September 1, 2003. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a 30 percent disability evaluation effective 
from December 23, 2002.  The veteran, who had active service 
from June 1966 to March 1968, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board also observes that the veteran indicated in his 
March 2004 Notice of Disagreement that he was submitting an 
application for a total disability rating based on individual 
unemployability.  However, such an application is not 
associated with the claims file.  Nevertheless, that matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, that matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran is 
in receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the Board notes that 
the veteran told the December 2003 VA examiner that he had 
not worked for many years and that he began receiving SSA 
disability benefits subsequent to his stroke.  However, the 
records upon which this decision was based are not associated 
with the claims file, and it is unclear as to whether any of 
the records may have pertained to his PTSD.  Such records may 
prove to be relevant and probative, particularly in light of 
the rating criteria's contemplation of occupational 
impairment.  Therefore, the RO should obtain and associate 
the veteran's SSA records with his claims folder.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability 
of these records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




